         Case 3:20-cv-01667 Document 1 Filed 11/23/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA, acting       CIVIL NO.
    through the United States
    Department of Agriculture

             Plaintiff                  Foreclosure of Mortgage

                   v.

FRANCISCO JOSE BRACETE ALMODOVAR

             Defendants


                                 COMPLAINT

TO THE HONORABLE COURT:

     COMES NOW the United States of America -acting by the United

States   Department     of   Agriculture-    through    the      undersigned

attorney, who respectfully alleges and prays as follows:

1.   Jurisdiction of this action is conferred on this Court by 28

     U.S.C. Section 1345.

2.   Plaintiff, United States of America, is acting through the

     United States Department of Agriculture, which is organized

     and existing under the provisions of the Consolidated Farm

     and Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff

     is the owner and holder of one (1) promissory note that

     affects the property described further below.

3.   Said   promissory    note   was   constituted   for   the    amount   of

     $164,000.00, with annual interest of 3%, on August 22, 2013.
        Case 3:20-cv-01667 Document 1 Filed 11/23/20 Page 2 of 7



     See Exhibit 1.

4.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,   under   the   terms   and   conditions

     stipulated and agreed therein, through Deed No. 34.                See

     Exhibit 2.

5.   According to the Property Registry, the defendant party is

     the owner of record of the real estate property subject of

     this case. Said property is described -as it was recorded in

     Spanish- as follows:

      RUSTICA: Remanente de finca radicado en el Barrio Mirasol,
      del término municipal de Lares, Puerto Rico, con una cabida
      superficial de setenta y ocho mil ochocientos treinta y
      nueve, punto veintitrés metros cuadrados (78,839.23 m.c.),
      equivalentes a veinte cuerdas de terreno, con cinco mil
      ochocientas ochenta y ocho cienmilésimas de otra cuerda
      (20.05888 cdas.), cuyos lindes son, al: NORTE, con un camino
      municipal y Río Blanco; al SUR, con Raymond Muriente, José
      Campos, Guillermo Mercado, Antonio Colón, Manuel Rodríguez
      Hernández y Sucesión Rita Plaza; al ESTE, con Río Blanco;
      y al OESTE, con Manuel Rodríguez Hernández y lote “A”
      segregado.

      Property 6,679, recorded at page 39 of volume 154 of Lares,
      Property Registry of Utuado, Puerto Rico.

      See Title Search attached as Exhibit 3.


6.   The title search attached to this complaint confirms the

     registration of the mortgage liens that secure the loan

     obligations between the plaintiff and the defendants.              See

     Exhibit 3.


                                     2
         Case 3:20-cv-01667 Document 1 Filed 11/23/20 Page 3 of 7



7.   It was expressly stipulated in the notes evidencing the

     indebtedness that default in the payment of any part of the

     covenant or agreement therein contained will authorize the

     plaintiff, as payee of said notes, to declare due and payable

     the total amount of the indebtedness evidenced by said notes

     and proceed with the execution and/or foreclosure of the

     mortgages.

8.   The defendant party herein has failed to comply with the terms

     of the mortgage contracts by failing to pay the installments

     due on all notes until the present day, and that after

     declaring all the indebtedness due and payable, the defendant

     party owes to the plaintiff, according to the Certification

     of Indebtedness included herein as Exhibit 4, the following

     amounts, as to June 4, 2020:

          a) On the $164,000.00 Note:

                  1) The sum of $163,352.34, of principal;

                  2) The sum of $31,833.57, of interest accrued, and

                    thereafter until its full and total payment,

                    which interest amount increases at the daily rate

                    of $13.4262;

                  3) Plus, insurance premium, taxes, advances, late

                    charges,    costs,      court      costs    expenses,

                    disbursements   and   attorney’s    fees   guaranteed

                    under the mortgage obligation.

                                    3
         Case 3:20-cv-01667 Document 1 Filed 11/23/20 Page 4 of 7



9.    The indebtedness evidenced by the aforementioned notes is

      secured by the mortgages over the properties described in

      this complaint.

10.   Defendant FRANCISCO JOSE BRACETE ALMODOVAR is not currently

      active in the military service for the United States. See

      Exhibit 5.



                             VERIFICATION

      I, JACQUELINE LAZU LABOY, of legal age, married, executive

and resident of Humacao, Puerto Rico, in my capacity as Director

LRTF of the Farm Service Agency, San Juan, Puerto Rico, under the

penalty of perjury, as permitted by Section 1746 of Title 28,

United States Code, declare and certify:


      1) My name and personal circumstances are stated above;

      2) I subscribed this complaint as the legal and authorized

representative of the plaintiff;

      3) Plaintiff has a legitimate cause of action against the

defendants above named which warrants the granting of relief

requested in said complaint;

      4) Defendants are a necessary and legitimate party to this

action in view of the fact that they originated or assumed the

mortgage obligation subject of this foreclosure, or bought the

property subject to said mortgage;

      5) From the information available to me and based upon the

                                    4
          Case 3:20-cv-01667 Document 1 Filed 11/23/20 Page 5 of 7




documents in the Farm Service Agency, it appears that defendants

have not been declared incompetent by a court of justice with

authority to make such a declaration;

     6) I have carefully read the allegations contained in this

complaint and they are true and correct to the best of my knowledge

and to the documents contained in the files of the Farm Service

Agency;

     7) I have carefully examined the Exhibits included to this

complaint which are true and correct copies of the originals. The

mortgage deeds have been duly recorded in the Property Registry.

     I make the foregoing declaration under penalty of perjury,

as permitted under Section 1746 of Title 28, United States Code.

     In San Juan, Puerto Rico, this 18 of November, 2020.
                                                               Digitally signed by JACQUELINE LAZU

                                            Jacqueline Lazú
                                                               DN: c=US, o=U.S. Government, ou=Department
                                                               of Agriculture, cn=JACQUELINE LAZU,
                                                               0.9.2342.19200300.100.1.1=12001000567085
                                                               Date: 2020.11.18 21:29:29 -04'00'
                                                               Adobe Acrobat version: 2020.013.20064

                                           JACQUELINE LAZU LABOY

                                  PRAYER

     WHEREFORE, the plaintiff demands judgment as follows:

     a)    That   defendant’s    party   pays     unto        the           plaintiff                       the

amounts claimed on this complaint;

     b)    Or in default thereof that all legal right, title and

interest which the defendants may have in the property described

in this complaint and any building or improvement thereon be sold

at public auction and that the monies due to the United States as

alleged in the preceding paragraphs be paid out of the proceeds of


                                     5
            Case 3:20-cv-01667 Document 1 Filed 11/23/20 Page 6 of 7




said sale;

       c)    That the defendants and all persons claiming or who may

claim by, from or under them be absolutely barred and foreclosed

from all rights and equity of redemption in and to said property;

       d)    That if the proceeds of such sale be insufficient to

cover the amounts specified under paragraph 16 of this prayer,

said defendant be adjudged to pay to the United States the total

amount of money remaining unsatisfied to said paragraph (a) of

this   prayer,    and   execution    be       issued   forthwith   against   said

defendants for the payment of said deficiencies against any of the

properties of said defendants;

       e)    That if the proceeds of said sale exceed the sum of

money to be paid to the United States as aforesaid, any such excess

be deposited with the Clerk of this Court subject to further orders

from the Court;

       f)    That once the property is auctioned and sold, the Clerk

of this Court issue a writ addressed to the Registry of the

Property ordering the cancellation of the foreclosed mortgage and

of any other junior liens recorded therein;

       g)    For such further relief as in accordance with law and

equity may be proper.




                                          6
        Case 3:20-cv-01667 Document 1 Filed 11/23/20 Page 7 of 7



     In Guaynabo, Puerto Rico, on      November 23       , 2020.




/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913

FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 3908
GUAYNABO, PR 00970
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com




                                   7
Case 3:20-cv-01667 Document 1-1 Filed 11/23/20 Page 1 of 3   Exhibit 1
Case 3:20-cv-01667 Document 1-1 Filed 11/23/20 Page 2 of 3
Case 3:20-cv-01667 Document 1-1 Filed 11/23/20 Page 3 of 3
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 1 of 18
                                                              Exhibit 2
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 2 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 3 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 4 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 5 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 6 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 7 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 8 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 9 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 10 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 11 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 12 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 13 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 14 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 15 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 16 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 17 of 18
Case 3:20-cv-01667 Document 1-2 Filed 11/23/20 Page 18 of 18
Case 3:20-cv-01667 Document 1-3 Filed 11/23/20 Page 1 of 2   Exhibit 3
Case 3:20-cv-01667 Document 1-3 Filed 11/23/20 Page 2 of 2
Case 3:20-cv-01667 Document 1-4 Filed 11/23/20 Page 1 of 1
                                                             Exhibit 4
                         Case 3:20-cv-01667 Document 1-5 Filed 11/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Puerto   Rico
                                                                        of __________

            United States of America,                              )
               acting through the                                  )
     United States Department of Agriculture                       )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No.
                                                                   )
     FRANCISCO JOSE BRACETE ALMODOVAR                              )      FORECLOSURE OF MORTGAGE
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FRANCISCO JOSE BRACETE ALMODOVAR
                                           STREET ROAD 129, KM 9.8
                                           MIRASOL WARD
                                           LARES, PR 00669




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01667 Document 1-5 Filed 11/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01667 Document 1-6 Filed 11/23/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         FRANCISCO JOSE BRACETE ALMODOVAR

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: November 18, 2020

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:20-cv-01667 Document 1-7 Filed 11/23/20 Page 1 of 1
